

Exhibit 10.1
November 6, 2018
Dear Girish:
This letter agreement ("Agreement") sets forth the terms and conditions of your
offer of employment with Genocea Biosciences, Inc. (the "Company"). If accepted,
the terms hereof shall be effective, and your employment shall commence on
December 6, 2018 (the "Effective Date").
1.Position and Duties. You shall serve, on a full-time basis, as the Company's
Chief Business Officer, reporting directly to the Company's Chief Executive
Officer. You agree that while employed by the Company you shall devote your full
business time and professional efforts to the performance of your duties and
responsibilities to the Company; abide by all Company policies and procedures as
in effect from time to time; perform all of the customary duties of your
position, which will include, but not be limited to, overseeing the Company's
Business Development activities at all times with the highest legal, ethical and
professional standards.
2.Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and subject to the performance of your
duties and responsibilities to the Company pursuant to this Agreement or
otherwise, the Company will provide you with the following compensation and
benefits:
(a).Base Salary. The Company shall pay you a Base Salary at the rate of $385,000
per year in accordance with the Company's standard payroll practices, as in
effect from time to time but at least on a semi-monthly basis ("Base Salary").
The Company shall review your Base Salary on an annual basis for upward
adjustment. Any adjustments will be determined by the Company, in its sole
discretion.
(b).Annual Bonus Compensation. Beginning for the calendar year 2019, you will be
eligible to receive a performance-based annual bonus with a target of 40% of
your Base Salary in effect as of December 31 of the previous calendar year (the
"Target Bonus"). Your annual bonus, if any, for any year will be determined by
the Board of Directors of the Company (the "Board") or the Compensation
Committee of the Board (the "Committee") in accordance with the Company's annual
bonus plan as in effect from time to time and will be based on performance
criteria established by the Board or the Committee and disclosed to you within
sixty (60) days of the beginning of each calendar year Any bonus due to you
hereunder will be paid not later than March 15th of the year following the year
to which the bonus relates. In the event




1



--------------------------------------------------------------------------------






you are otherwise eligible to receive a Target Bonus and the Company terminates
your employment without Cause or you terminate your employment for Good Reason
(as defined below) following the conclusion of given calendar year, you will
receive your full Target Bonus for that year and receive a pro-rated Target
Bonus for the year (to be paid the subsequent year in accordance with the
Company's payment practices) in which your termination or resignation occurs
based upon the number of days worked in such year. In the event your employment
is terminated for Cause or you resign without Good Reason, you will not receive
any Target Bonus from the Company. The foregoing shall be construed and applied
so that any bonus payable to you hereunder qualifies as a "short-tern deferral"
under Section 409A.
(c).Signing Bonus. The Company shall pay you a cash signing bonus in the amount
of $150,000 (the "Signing Bonus") payable on the first eligible payroll date in
January 2019. In the event you receive the Signing Bonus but voluntarily
terminate your employment without Good Reason (as defined below) within twelve
months after the Effective Date, then you shall pay back to the Company a
pro-rated portion of the Signing Bonus based upon the number of days remaining
in this twelve-month period prior to termination of employment. You must pay
this pro-rated portion to the Company within 30 days of the date of such
termination of employment. You will not be required to repay the Signing Bonus
in the event of termination of employment under any other circumstances.
(d).Stock Option Award. Subject to approval by the Board, at the first regularly
scheduled meeting of the Board following the Effective Date, you will be
eligible to receive a stock option award under the Company's equity plan then in
effect with respect to 650,000 shares of common stock of the Company ("Common
Stock"), with an exercise price that is no less than the fair market value of a
share of Common Stock on the date of grant. To be eligible to receive this stock
option award, you must be employed by the Company on the date the award is
granted. The stock option award will be subject to the terms of the Company's
equity plan under which it is granted and the terms of the award agreement
evidencing such stock option.
(e).Benefits. As an employee, you will also be eligible to participate in the
Company's standard employee benefit plans and programs as in effect from time to
time for employees of the Company generally, except to the extent such plans or
programs are duplicative of benefits otherwise provided to you under this
Agreement (e.g., severance pay) or under any other agreement. Your participation
in such plans or programs will be subject to the terms of the applicable plan
documents and generally applicable Company policies.
(f).Vacation. You will be entitled to four (4) weeks of paid vacation, to be
taken at such time or times as the needs of the Company's business reasonably
permit and in accordance with the Company's policies from time to time in
effect. You will be allowed to carry over one week of unused vacation from one
year to the next.
(g).Insurance. You shall be entitled to liability insurance coverage on the same
basis as other officers of the Company as to your acts or omissions to act
during your employment with the Company as a manager or officer of the Company.,


2



--------------------------------------------------------------------------------





3.Confidential Information and Invention Assignment Agreement. As a condition of
your employment, you will be required to enter into a Confidential Information
and Invention Assignment Agreement with the Company (the "Restricted Activities
Agreement"), which will require, among other provisions, the assignment of
patent rights to any invention made during your employment with the Company and
nondisclosure of Company proprietary information. Your employment with the
Company and the receipt of any severance payments or benefits under Section 5 of
this Agreement are each conditioned upon and subject to your compliance with the
Restricted Activities Agreement.
4.Termination of Employment. Your employment under this Agreement shall continue
until terminated pursuant to this Section 4.
(a). Termination for Cause. The Company may terminate your employment for Cause,
as defined below, upon written notice to you setting forth in reasonable detail
the nature of the Cause. The following, as determined by the Board in its
reasonable judgment, shall constitute "Cause" for termination:
(i).    the indictment or conviction for, any felony or any other crime
involving
dishonesty;
(ii).participation in any fraud, deliberate and substantial misconduct, breach
of duty of loyalty or breach of fiduciary duty against the Company or any
Affiliate;
(iii).intentional and material damage to any property of the Company or any
Affiliate;
(iv).serious and intentional or willful misconduct against the Company or any of
its employees; or
(v).your breach of any material provision of this Agreement or the Restricted
Activities Agreement.
Termination of your employment by the Company for Cause will result in no
severance pay or severance benefits. In the case of termination for Cause under
Section 4(a)(iii) or 4(a)(v), the Company will notify you of the conditions for
such termination no later than 30 days following the occurrence of the condition
and shall provide you with 10 days to remedy the condition in the event such
condition is curable.
(a).Termination without Cause. The Company may terminate your employment at any
time other than for Cause upon 14 days' written notice to you.
(b)Termination for Good Reason. You may terminate your employment hereunder for
Good Reason, as defined below, by providing written notice to the Company of the
condition giving rise to the Good Reason, specifying in detail the basis for
such claim of Good Reason, no later than 30 days following the occurrence of the
condition, by giving the Company 30 days to remedy the condition and by
terminating employment for Good Reason


3



--------------------------------------------------------------------------------





within 30 days thereafter if the Company fails to remedy the condition. The
following, if occurring without your consent, shall constitute "Good Reason" for
termination by you:
(i).material diminution of your duties to the Company;
(ii).a material reduction in your Base Salary, or Target Bonus percentage of 40%
(with materiality being defined for purposes of this subsection as five percent
(5%) or more of the existing salary or Target Bonus percentage);
(iii).the failure of the Company to pay or to provide any of the compensation or
benefits (including without limitation the compensation and benefits set forth
in Section 2 of this Agreement) when due; for the avoidance of doubt, you
understand that a good faith change in the Company's standard benefit plans and
programs will not been deemed to constitute "Good Reason";
(iv).any directive given to you by the Company in violation of any law,
regulation or Company policy;
(v).a breach by the Company of a material provision of this Agreement; or
(vi).a change in the principal location at which you provide services to the
Company beyond fifty (50) miles from Cambridge, Massachusetts.
(c).Termination without Good Reason. You may terminate your employment with the
Company other than for Good Reason at any time upon 30 days' written notice to
the Company.
(d).Termination Due to Death or Disability. This Agreement shall automatically
terminate in the event of your death during employment. The Company may also
terminate your employment, upon notice to you, in the event you become disabled
during employment. For purposes of this Agreement, Disability is defined as any
illness, accident, injury or condition of either a physical or psychological
nature the onset of which renders you unable to continue to perform
substantially all of your duties and responsibilities under this Agreement
(notwithstanding the provision of any reasonable accommodation) for 180 days
(whether or not consecutive) during any period of 365 consecutive calendar days.
If any question shall arise as to whether you are disabled to the extent that
you are unable to perform substantially all of your duties and responsibilities
for the Company and its Affiliates, you shall, at the Company's request and
expense, submit to a medical examination by a physician selected by the Company
and such determination shall, for the purposes of this Agreement, be conclusive
of the issue. If such a question arises and you fail to submit to the requested
medical examination, the Company's determination of the issue shall be binding
on you.
5.    Severance and other Matters Related to Termination.


4



--------------------------------------------------------------------------------





(a). Termination by the Company without Cause or by you for Good Reason. Subject
to Section 5(b), Section 5(f) and Section 11, in the event that your employment
is terminated by the Company without Cause pursuant to Section 4(b) or by you
for Good Reason pursuant to Section 4(b), in addition to the Accrued
Compensation (as defined below), which shall be paid at the time provided in
Section 5(d) below, you shall be entitled to the severance payments and benefits
specified below.
(i).    the Company shall continue to pay you your Base Salary, at the rate then
in effect, for the 9-month period following the date on which your employment
with the
Company terminates in accordance with the Company's standard payroll policy as
then in effect and shall pay you the Target Bonus as further detailed in Section
2(b) above; and
(ii).    subject to your timely election to continue participation in the
Company's group health and dental plans under COBRA, and only for so long as you
are eligible for such coverage through COBRA, the Company shall pay you, on a
monthly and taxable basis, an amount equal to the full monthly premium cost of
such participation until the conclusion of the nine-month period following the
date on which your employment with the Company terminates, or, if earlier, until
the date you become eligible to enroll in such plans of any new employer.
(b). Termination by the Company without Cause or by you for Good Reason in
connection with a Change of Control. Subject to Section 5(f), and Section 11, in
the event that your employment is terminated by the Company without Cause
pursuant to Section 4(b) or by you for Good Reason pursuant to Section 4(b), in
either case, within 12 months following a Change of Control, in addition to the
Accrued Compensation (as defined below), which shall be paid at the time
specified in Section 5(d) below, in lieu of any payments and benefits provided
in Section 5(a) above, you shall be entitled to the severance payments and
benefits specified below:
(i).the Company shall continue to pay you your Base Salary, at the rate then in
effect, for the 15-month period following the date on which your employment with
the Company terminates in accordance with the Company's standard payroll policy
as then in effect;
(ii).subject to your timely election to continue participation in the Company's
group health and dental plans under COBRA, and only for so long as you are
eligible for such coverage through COBRA, the Company shall pay you, on a
monthly and taxable basis, an amount equal to the full monthly premium cost of
such participation until the conclusion of the 15-month period following the
date on which your employment with the Company terminates, or, if earlier, until
the date you become eligible to enroll in such plans of any new employer; and
(iii).all outstanding and unvested stock options and other equity awards then
held by you will become fully vested and exercisable and, with respect to any
stock options


5



--------------------------------------------------------------------------------





then held by you, shall remain exercisable for the period of time set forth in
the applicable grant agreement.
(c).    Termination by the Company due to your Disability or due to your Death.
Subject to Section 5(f) and Section 11, in the event your employment with the
Company is terminated by the Company due to your Disability (as defined above)
or is terminated due to your death, in either case, pursuant to Section 4(e), in
addition to the Accrued Compensation (as defined below), which shall be paid at
the time specified in Section 5(d), the Company shall pay you at the same time
as the Accrued Compensation is paid a pro-rata annual bonus for the year in
which such termination of employment occurs, calculated by multiplying your
target annual bonus for such year by a fraction, the numerator of which is the
number of days you were employed during such year and the denominator of which
is 365 (the "Pro-Rata Bonus").
(d). Any Termination. In the event your employment with the Company terminates
for any reason, in addition to the compensation set forth above in connection
with a termination without Cause or for Good Reason, you will remain entitled
to, and will be paid, any Target Bonus payment due under Section 2(b) and not
paid at the time of termination, and the Company shall also pay you on the first
payroll date that follows the date of the termination of your employment (or on
such earlier date as is required by law) the Accrued Compensation. For purposes
of this Agreement, "Accrued Compensation" means any Base Salary earned but not
paid through the date of the termination of employment and an amount equal to
the value of any vacation time accrued but unused as of such date.
(e).    Parachute Payments.
(i).In the event of the consummation of a change in ownership or control within
the meaning of Section 280G (a "280G Change in Control") of the Company
following the time that the Company has stock readily tradeable on an
established securities market (within the meaning of Section 280G and the
regulations thereunder), if all or a portion of the payments and benefits under
this Agreement, together with any other payments and benefits provided to you by
the Company or its Affiliates (including, without limitation, any accelerated
vesting of stock options and other equity awards) (the "Total Payments"), would
constitute an "excess parachute payment" within the meaning of Section 280G (the
aggregate of such payments (or portions thereof) being hereinafter referred to
as the "Excess Parachute Payments"), you will be entitled to receive (A) an
amount limited so that no portion thereof shall fail to be tax deductible under
Section 280G (the "Limited Amount"), or (B) if the amount otherwise payable
hereunder or otherwise (without regard to clause (A)) reduced by all taxes
applicable thereto (including, for the avoidance of doubt, the excise tax levied
under Section 4999 of the Code (the "Excise Tax")) would be greater than the
Limited Amount reduced by all taxes applicable thereto, the amount otherwise
payable hereunder or otherwise.
(ii).The determination as to whether the Total Payments include Excess Parachute
Payments and, if so, the amount of such Excess Parachute Payments, the amount of
any Excise Tax with respect thereto, and the amount of any reduction in Total
Payments shall


6



--------------------------------------------------------------------------------





be made at the Company's expense by the independent public accounting firm most
recently serving as the Company's outside auditors or such other accounting or
benefits consulting group or firm as the Company may designate (the
"Accountants"). In the event that any payments under this Agreement or otherwise
are required to be reduced as described in Section 5(e)(i), the adjustment will
be made, first, by reducing the amount of Base Salary payable pursuant to
Section 5(a)(i) or Section 5(b)(i), as applicable; second, if additional
reductions are necessary, by reducing the payment of the amounts due to you
pursuant to Section 5(a)(ii) or Section 5(b)(ii), as applicable; and third, if
additional reductions are still necessary, by eliminating the accelerated
vesting of stock option awards and other equity awards, if any, starting with
those awards for which the amount required to be taken into account under
Section 280G is the greatest.
(iii).In the event that there has been an underpayment or overpayment under this
Agreement or otherwise as determined by the Accountants, the amount of such
underpayment or overpayment shall forthwith be paid to you or refunded to the
Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.
(f).    Release. Any obligation of the Company to provide you severance payments
or other benefits (including accelerated vesting of stock options and other
equity awards) or any Pro-Rata Bonus under this Section 5 (for the avoidance of
doubt, other than Accrued Compensation), is conditioned on your (or your legal
representative, if applicable, in the case of a termination due to your death or
disability pursuant to Section 4(e)) signing a release of claims in the form
provided by the Company (the "Release") following the termination of your
employment within a period of time not to exceed 45 days from the date of your
receipt of such Release, and on your (or your legal representative, if
applicable) not revoking the Release within the revocation period provided
therein following your (or your legal representative's, if applicable) execution
of the Release, which release shall not apply to (i) any payments due under this
Agreement that survive termination of employment, (ii) claims for
indemnification in your capacity as an officer or director of the Company under
the Company's Certificate of Incorporation, Bylaws or written agreement, if any,
providing for director or officer indemnification, (iii) rights to receive
insurance payments under any policy maintained by the Company, (iv) rights under
any stock option or equity agreements that remain vested or exercisable after
termination and (v) rights to receive retirement benefits that are accrued and
fully vested at the time of your termination. Except as otherwise provided in
Section 11 of this Agreement, any payments to be made in the form of salary
continuation pursuant to the terms of this Agreement shall be payable in
accordance with the normal payroll practices of the Company, with the first such
payment (which shall be retroactive to the day immediately following the date of
your termination of employment) due and payable as soon as administratively
practicable following the date the Release becomes effective, but not later than
the date that is 60 days following the date your employment terminates.
Notwithstanding the foregoing, if the date your employment terminates occurs in
one taxable year and the date that is 60 days following such termination date
occurs in a second taxable year, to the extent


7



--------------------------------------------------------------------------------





required by Section 409A, such first payment shall not be made prior to the
first day of the second taxable year. For the avoidance of doubt, if you (or
your legal representative, if applicable) do not execute an Release within the
period specified in this Section 5(f), or if you (or your legal representative,
if applicable) revoke the executed Release within the time period permitted by
law, you will not be entitled to any payments or benefits (including the
accelerated vesting of stock options or other equity awards) or any Pro-Rata
Bonus set forth in this Section 5 (other than the Accrued Compensation), any
stock options and other equity awards that vested on account of such termination
as provided for in this Agreement shall be cancelled with no consideration due
to you, and neither the Company nor any of its Affiliates will have any further
obligations to you under this Agreement or otherwise. You agree to provide the
Company prompt notice of your eligibility to participate in the health and, if
applicable, dental, plan of any employer. You further agree to repay any
overpayment of health and, if applicable, dental, benefit premiums made by the
Company hereunder. Notwithstanding anything to the contrary herein, in the event
that the Company's payment of the amounts described in Section 5(a)(ii) or
Section 5(b)(ii), as applicable, would subject the Company to any tax or penalty
under the Patient Protection and Affordable Care Act (as amended from time to
time, the "ACA") or Section 105(h) of the Internal Revenue Code of 1986, as
amended ("Section 105(h)"), or applicable regulations or guidance issued under
the ACA or Section 105(h), you and the Company agree to work together in good
faith to restructure such benefit.
(g).    Survival, Conditions to Severance. Provisions of this Agreement shall
survive
any termination if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation your obligations under Section 3 of this Agreement and under the
Restricted Activities Agreement and the Nondisclosure Agreement. The obligation
of the Company to make payments to you or on your behalf under Section 5 of this
Agreement is expressly conditioned upon (i) your full performance of your
obligations under Section 3 hereof pursuant to the Restricted Activities
Agreement and the Nondisclosure Agreement and under any subsequent agreement
between you and the Company or any of its Affiliates relating to
confidentiality, non-competition, proprietary information or the like, and (ii)
your (or your legal representative's, if applicable, in the case of a
termination due to your death or disability pursuant to Section 4(e)) timely
execution and non-revocation of the Release as set forth in Section 5(f).
6.    Definitions. For purposes of this Agreement, the following definitions
apply:
(a)."Affiliates" means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.
(b)."Change of Control" means the first to occur of any of the following: (i) a
merger or consolidation in which (A) the Company is a constituent party, or (B)
a subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation, except in the
case of either clause (A) or (B) any such merger or


8



--------------------------------------------------------------------------------





consolidation involving the Company or a subsidiary of the Company in which the
beneficial owners of the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue beneficially to own,
immediately following such merger or consolidation, at least a majority by
voting power of the capital stock of (x) the surviving or resulting corporation
or (y) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation; (ii) the sale,
lease, transfer, exclusive license or other disposition, in a single transaction
or series of related transactions, by the Company or a Company subsidiary of all
or substantially all the assets of the Company and the Company subsidiaries
taken as a whole (except in connection with a merger or consolidation not
constituting a Change of Control under clause (i) or where such sale, lease,
transfer, exclusive license or other disposition is to a wholly owned Company
subsidiary); or (iii) the sale or transfer, in a single transaction or series of
related transactions, by the stockholders of the Company of more than 50% by
voting power of the then-outstanding capital stock of the Company to any Person
or entity or group of affiliated Persons or entities.
(c)."Code" means the Internal Revenue Code of 1986, as amended.
(d)."Person" means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization, other than the Company
or any of its Affiliates.
(e)."Section 280G" means Section 280G of the Code, together with the regulations
thereunder.
(f)."Section 409A" means Section 409A of the Code, together with the regulations
thereunder.
7.    Conflicting Agreements. You hereby represent and warrant that your signing
of this Agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound and that you are not now subject to any covenants against competition
or similar covenants or any court order that could affect the performance of
your obligations under this Agreement. You agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Notwithstanding the foregoing,
nothing in this Agreement shall prevent you from serving as an advisor or
director for any for-profit businesses or non-profit organization or serving in
various other capacities in community, civic, religious, charitable or trade
organizations, provided that such participation does not, individually or in the
aggregate, materially interfere or conflict with the performance of your duties
hereunder. You further agree not to disclose or use on behalf of the Company any
proprietary or confidential information of a third party, including that of any
former employer, without such third party's consent.


9



--------------------------------------------------------------------------------





8.Withholding; Other Tax Matters. Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder to you shall be subject to
the withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may determine it should withhold pursuant to any
applicable law or regulation.
9.Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any Person with or into which the Company hereafter
affects a reorganization, consolidates or merges, or to which it transfers all
or substantially all of its properties or assets. This Agreement shall inure to
the benefit of and be binding upon you and the Company and each of its
respective successors, executors, administrators, heirs and permitted assigns.
10.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
11.Section 409A.
(a).You and the Company agree that this Agreement shall be interpreted to comply
with or be exempt from Section 409A, and the regulations and guidance
promulgated thereunder to the extent applicable, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(b).A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered "nonqualified deferred compensation" under
Section 409A upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Section
409A (after giving effect to the presumptions contained therein) and, for
purposes of any such provision of this Agreement, references to a "termination",
"termination of employment" or like terms shall mean "separation from service".
If you are deemed on the date of termination to be a "specified employee" within
the meaning of that term under Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Section 409A payable on account of a "separation from
service", such payment or benefit shall be made or provided at the date which is
the earlier of (a) the expiration of the six-month period measured from the date
of such "separation from service", and (b) the date of your death (the "Delay
Period"). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 11(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to you


10



--------------------------------------------------------------------------------





in a lump sum, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(c).With regard to any provision herein that provides for payment or
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (a) the right to payment, reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit; (b) the amount of
expenses eligible for payment or reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for payment or
reimbursement, or in-kind benefits, to be provided in any other taxable year;
and (c) such payments shall be made on or before the last day of your taxable
year following the taxable year in which the expense occurred.
(d).For purposes of Section 409A, your right to receive any installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.
(e).In no event shall the Company or any of its Affiliates have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A.
12.Entire Agreement. This Agreement, together with the Restricted Activities
Agreement and the Nondisclosure Agreement, sets forth the entire agreement
between you and the Company and replaces and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment.
13.Amendment. This Agreement may not be modified or amended, and no breach shall
be deemed to be waived, except by a written agreement signed by an authorized
representative of the Company and you.
14.Miscellaneous. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This is a Massachusetts contract and
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts, without regard to the conflict-of-laws principles thereof.
15.Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person, consigned to a reputable national
courier service for overnight delivery or deposited in the United States mail,
postage prepaid, and addressed to you at your last known address on the books of
the Company or, in the case of the Company, to it by notice to the Chief
Executive Officer, c/o Genocea Biosciences, Inc. at its principal place of
business.
16.At-Will Employment. The Company is excited about your employment and looks
forward to a mutually beneficial and productive relationship. Nevertheless, you
should be


11



--------------------------------------------------------------------------------





aware that your employment with the Company is for no specified period, and
constitutes at-will employment. You are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without Cause, and with or
without notice. Further, the Immigration Reform and Control Act requires the
Company to verify your identity and employment eligibility within three business
days of the Effective Date. Your employment is conditioned on your timely
completion of a Form 1-9 and provision of the appropriate documents listed on
that form.
If the foregoing is acceptable to you, please sign and date this letter in the
spaces provided. If you sign and return this letter, this letter will take
effect as a binding agreement between you and the Company on the basis set forth
above and the terms hereof will be effective on the Effective Date. If you do
not commence employment on the Effective Date, this letter shall terminate and
be of no force and effect, without further action by the parties hereto, and you
shall not be entitled to any of the compensation or benefits provided hereunder.
The enclosed copy is for your records.
Sincerely,


/s/ William Clark
Name: William Clark
Title: President and Chief Executive Officer






Agreed to and accepted,


Signature: /s/ Girish Aakalu
Printed Name: Girish Aakalu, PhD
Date: 11/12/2018


12

